The plaintiff obtained a verdict for $2900 for injuries received while a passenger in a car of the defendant. The liability of the defendant is not seriously controverted. The injuries consisted of a fractured clavicle; and a possible damage to the ribs which produced neuralgic pains. The recovery from the former has been complete, and from *548the latter In ,a large measure. No permanent injuries were received. Taking into consideration all the elements of legal damage as disclosed by the evidence, we think the verdict was manifestly excessive.
McGillicuddy & Morey, for plaintiff. Newell & Skelton, for defendant.
It is therefore: Held, that the defendant’s motion for new trial be sustained, unless within thirty days from the filing of this certificate of decision the the plaintiff remits all of .said verdict in excess of eighteen hundred dollars (1800). So ordered.